Citation Nr: 1404404	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-27 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a left thumb disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1980 to October 2000.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In January 2009, the Board granted service connection for a left thumb disability.  The RO assigned a 10 percent rating for the left thumb disability in March 2009.  The Veteran now seeks an increased rating for this initial grant of service connection.  

The Veteran requested a hearing in his February 2006 VA-9 form, but withdrew the request in a May 2006 filing.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System revealed an additional record which is pertinent to the present appeal.  The Veteran's Appellant Brief is located in Virtual VA.  


FINDINGS OF FACT

1.  The Veteran has a left thumb disability, claimed as an avulsion of the ulnar collateral ligament.  He is right handed.

2. The Veteran's left thumb disability is not manifested by limitation of motion with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  



CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for a left thumb disability have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.40, 4.45, 4.46, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5228 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2004 and March 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in December 2003, December 2005, April 2010, and May 2012.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order to evaluate the Veteran's left thumb disability.  

Merits of the Claim

The Veteran seeks an increased initial rating for his left thumb disability.  The Board granted service connection in January 2009.  In March 2009, the RO assigned a 10 percent rating under Diagnostic Codes 5010 and 5228, effective July 26, 2002.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).  

The Court has held that the Board must consider whether a higher evaluation of a service connected disability is warranted on the basis of functional loss due to pain, or due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See generally, DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court noted that Mitchell v. Shinseki, 25 Vet. App. 32 (2011) distinguished DeLuca, saying that pain alone through a joint's range of motion does not constitute functional loss.  The Court has clearly indicated that painful motion does not equate to limited motion. Mitchell, 25 Vet. App. at 41.  

Under the standards for Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Limitation of Individual Digits, for limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, an evaluation of 10 percent is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5228.  

An evaluation of 20 percent for a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Id.  

Ankylosis of the thumb is rated 10 percent disabling where favorable and 20 percent disabling where unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5224.  Ankylosis is not shown so this code is not for application.

Under Diagnostic Code 5010, arthritis (degenerative joint disease) due to trauma and substantiated by X-rays is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis) established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is to be applied for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups a 10 percent rating is warranted.  With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent rating is warranted.  Id. at Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee and ankle are considered major joints.  38 C.F.R. § 4.45(f).  

The Veteran was first afforded a VA examination in December 2003.  The examiner reported some limitation of motion in the thumb, including a 0.75 inch gap between the thumb and fifth finger when trying to make them touch.  The Veteran's grip strength was greatly reduced in his left hand, as compared to his right.  The examiner diagnosed slight residual disability related to the function of the thumb with impairment in gripping associated with flexion of the thumb on the basis of pain and weakness.  The examiner stated there was no evidence of major structural change, instability, incoordination or fatigability.  He noted that x-rays suggested gamekeeper's thumb with an ulnar collateral ligament injury.  

In the December 2005 examination, the Veteran stated that he experienced numbness in his thumb at work and that when he grasped with his left hand he experienced pain and weakness.  The Veteran reported persistent pain that was affecting his work.  As in the previous examination, there was no significant limitation of motion, a 0.75 inch gap and comparatively weakened grip.  The examiner again diagnosed gamekeeper's injury, but this time noted daily flareups that were aggravated by repetitive motion.  

The Veteran reported similar symptoms in the April 2010 examination.  The gap shrank slightly to 0.50 inches.  The examiner diagnosed gamekeeper's thumb with tendonitis.  He stated there was no actual disability, only slight functional impairment involving grip strength and full movement of the thumb.  X-rays indicated mild osteoarthritis.  

In the May 2012 examination, the examiner diagnosed an ulnar collateral ligament avulsion but noted that it did not prevent the Veteran from fully doing his job. The examiner stated that there was no pain or weakness.   Though there was some tingling with gripping, it did not affect the Veteran's grip strength.  There was no limitation of motion and no gap between the thumb pad and fingers.  There was no functional loss and no pain to palpitation. The hand was measured to have full strength and no ankylosis.  Degenerative traumatic arthritis was noted in the left hand.  

The Veteran also sought outpatient treatment at a VA medical center.  These treatment records reflect the same symptoms as the examinations, namely, pain on gripping, difficulty holding items due to pain and numbness and diagnoses of gamekeeper's thumb.  

The VA also received medical records from the Veteran's work which note an injury in May 2003.  His previous gamekeeper's injury was noted and he was given a cast for his thumb.  After the cast came off, he was given a splint and was told not to lift anything over 5 pounds and to avoid prolonged or repetitive movement of his left hand.  There are notations indicating that within a few month of his injury his thumb was able to achieve full range of motion.  

The Veteran's symptoms most closely approximate a 10 percent rating.  The Veteran's original injury stems from a contusion on his thumb in service.  VA examiners have verified degenerative arthritis as a result of this injury.  Because the Veteran's limitation of motion is noncompensable and he has painful motion, a rating of 10 percent may be awarded under Diagnostic Code 5003.  To warrant a higher rating, more than one joint group must be affected by the limitation of motion.  A rating in excess of 10 percent may not be assigned because only one joint group is involved.  

The criteria for a rating in excess of 10 percent have not been met.  At no point did the Veteran's gap between thumb pad and fingers exceed two inches (5.1 cm).   There was also no ankylosis of the thumb.  Therefore the Board cannot award a higher rating based on limitation of motion.  There is also no basis to award a higher rating due to additional limitation of motion due to pain.  Although there is pain on motion, in no instance has there been additional limitation of motion due to pain that would merit a higher rating.  In fact, in the most recent examination the Veteran's thumb has full range of motion and no pain.  

Staged ratings are inapplicable in the instant case because there is no evidence of a worsening in the Veteran's disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  While there is evidence that the Veteran's condition has improved, such as the current VA examination showing full range of motion, this is not sustained improvement and a 10 percent evaluation is still most appropriate due to the overall disability picture.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  Here, the Veteran has not presented evidence to support an increased initial rating for his left thumb disability.  Therefore, the evidence is not in equipoise and the Veteran cannot be given the benefit of the doubt.  Because the evidence preponderates against the claim, entitlement to an increased initial rating for a left thumb disability is denied.  

The Board has also considered whether the Veteran's left thumb disability warrants referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Veteran's symptoms are expressly contemplated by the rating schedule. As outlined above, the Veteran has limited range of motion, pain with motion and arthritis.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 and 5228.  The regulations and case law expressly consider each of these symptoms.  In other words, Diagnostic Code 5237 adequately contemplates all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of an extraschedular disability rating is not warranted.  

The criteria for an initial rating in excess of 10 percent for a left thumb disability have not been met.  


ORDER

Entitlement to an initial rating in excess of 10 percent for a left thumb disability is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


